Citation Nr: 0300539	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-05 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain, residuals postoperative herniated 
nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


REMAND

In correspondence received December 30, 2002, the Board 
was advised that the veteran desires a Travel Board 
hearing in connection with this appeal.  It is a basic 
principle of veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 1991 & 
Supp. 2002).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.  The appellant's 
request for the opportunity to provide oral testimony 
before a traveling Member of the Board remains 
outstanding.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding to 
the RO.  Those regulations were not intended to preclude a 
remand in the type of circumstances presented in this 
case.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (now 
codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 
(2002)).

The request for a Board hearing at the RO is such a 
matter.  See Chairman's Memorandum No. 01-02-01 (Jan. 29, 
2001) noting one such action is where an appellant has 
requested a field hearing, with either a traveling Member 
of the Board or a local Hearing Officer/Decision Review 
Officer.

The Board observes that additional due process 
requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following action:

The appellant should be scheduled to 
appear before a Member of the Board as 
soon as may be feasible, or, if he 
desires another type of hearing, the 
same should be done.  Notice should be 
sent to the appellant and his 
representative, a copy of which should 
be associated with the claims folder.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action 
unless he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


